Citation Nr: 9906672	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-13 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 14, 1961 to 
October 13, 1961.  This appeal arises before the Board of 
Veterans' Appeals (Board) from an August 1996 rating decision 
in which service connection for an acquired psychiatric 
disorder, to include schizophrenia, was denied.

The veteran, in his VA Form 9, dated August 22, 1997, 
requested a hearing before a member of the Board appearing at 
the local RO.  The veteran's representative submitted a 
letter dated August 22, 1997 in which he stated that the 
veteran did not wish a personal hearing before either the RO 
or the Board.  Both documents were received by the RO on the 
same day.  Because of the apparent conflict, the Board 
requested clarification from the veteran's representative by 
a letter dated in October 1998.  The veteran's representative 
responded in November 1998 that the veteran no longer wished 
a hearing.  

Under 38 C.F.R. § 20.1304, an appellant and his 
representative are granted a period of 90 days following the 
mailing of notice to them that an appeal has been certified 
to the Board for appellate review and that the appellate 
record has been transferred to the Board, or until the date 
the appellate decision is promulgated by the Board, whichever 
comes first, during which they may submit additional 
evidence.  Any such additional evidence must be submitted 
directly to the Board and not to the RO.  The date of mailing 
of the letter of notification will be presumed to be the same 
as the date of that letter for purposes of determining 
whether the evidence was timely submitted.  Following the 
expiration of the period described, the Board will not accept 
additional evidence except when the appellant demonstrates on 
motion that there was good cause for the delay.

If good cause is not shown, the additional evidence submitted 
will be referred to the RO upon completion of the Board's 
action on the pending appeal without action by the Board 
concerning the additional evidence.  Any additional evidence 
so referred may be treated by the RO as the basis for a 
reopened claim, if appropriate.  If the Board denied a 
benefit sought in the pending appeal and any evidence so 
referred which was received prior to the date of the Board's 
decision, together with the evidence already of record, is 
subsequently found to be the basis of an allowance of that 
benefit, the effective date of the award will be the same as 
if the benefit had been granted by the Board as a result of 
the appeal which was pending at the time that the hearing 
request or additional evidence was received.

In this case, the RO notified the veteran and his attorney of 
the certification of the appeal and transfer of the appellate 
record to the Board by a letter dated October 28, 1997.  The 
Board has received evidence, submitted directly by the 
veteran's attorney with a waiver of RO consideration, on 
November 4, 1997, February 23, 1998, and March 11, 1998.  
Only the evidence received in November 1997 was within 90 
days after the October 28, 1997, letter.  The evidence 
received in February consists of undated affidavits and a 
statement, dated August 28, 1997, by Frank J. Gripka, Ph.D.  
It is not apparent why this evidence was not timely 
submitted, and the attorney makes no comment in this regard.  
Similarly, the evidence received in March consists of an 
affidavit, dated in March 1998, from the veteran.  Again, it 
is not apparent why the attorney obtained an affidavit from 
his client so many months after the transfer of the appeal to 
the Board, and he makes no comment in this regard.  As good 
cause of the late submission of evidence has not been 
contended nor shown, the evidence received by the Board in 
February and March 1998 is referred to the RO pursuant to 
38 C.F.R. § 20.1304(b)(1).  


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus, or link, between his currently manifested acquired 
psychiatric disorder, to include schizophrenia, and his 
active service.


CONCLUSION OF LAW

The claim for entitlement to service connection for any 
acquired psychiatric disorder, including schizophrenia, is 
not well-grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Psychoses are of the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1998).

In this case, the record contains competent medical evidence 
demonstrating that the veteran currently suffers from an 
acquired psychiatric disorder.  A May 1996 VA examination 
report contains diagnoses of generalized anxiety disorder; 
panic disorder without agoraphobia; depressive disorder, not 
otherwise specified; and psychotic disorder, not otherwise 
specified.  Medical records from the Social Security 
Administration (SSA) contain diagnoses of paranoid 
schizophrenia and generalized anxiety in December 1994.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the 
veteran's service medical records show no complaints of or 
treatment for a psychiatric disability.  His reports of 
medical history and examination at entrance into active 
service, dated in July 1961, reveal no complaints, defects, 
diagnoses, abnormalities, or periods of hospitalization or 
treatment for any psychiatric disorder.  However, service 
medical records demonstrate that he encountered difficulty 
adjusting to the military lifestyle.

A report of an Aptitude Board in October 1961 shows that the 
veteran was noted to exhibit a "rather poor attitude and 
certain instability traits" in July 1961, just three days 
after his entrance into active service.  After numerous 
psychiatric evaluations, a period of training in the Special 
Training Branch of the Motivation Unit, and trial training 
assignments, he was eventually found unsuitable for active 
service and was discharged under honorable conditions.  The 
Aptitude Board concluded that the veteran was not in need of 
hospitalization, that his condition had existed prior to 
entry into service, that it had not been aggravated by 
service, and that he should be discharged by reasons of 
"unsuitability."  The report of medical examination at 
discharge from active service, dated in October 1961, reveals 
findings of psychiatric abnormalities, which are further 
defined as "Observation for aptitude, #7931.  Unsuitable for 
service, Emotional instability, S3," not considered 
disabling.

The veteran's statements concerning his treatment by his 
drill instructors might be considered sufficient evidence of 
an in-service "injury" for the purposes of well-grounding 
his claim.  The Board need not decide that point, however, as 
the claim is not well grounded on another basis.  The record 
does not contain any competent medical evidence that the 
veteran's current acquired psychiatric disorder, to include 
schizophrenia, is etiologically related to his active 
service.

The evidentiary record does not reveal complaints of or 
treatment for an acquired psychiatric disorder until 1982.  
The earliest diagnoses in the medical evidence of record-
obsessive compulsive and panic disorders, and panic and 
dysthymic disorders, respectively-are presented in a 
February 1982 psychiatric evaluation by Dr. Michael E. Nanl, 
M.S. and Patrick J. Bateman, Ph.D. and in records from 
Portsmouth Psychiatric Center and Hospital, dated in 1982-
nearly 21 years after the veteran's discharge from active 
service.  The Board here notes that many of the records from 
Portsmouth Psychiatric Center and Hospital are either 
completely or partially illegible.  The medical evidence of 
record further does not present schizophrenia as a diagnosis 
until 1994-nearly 33 years following his discharge from 
active service.

With regard to an etiological relationship between the 
veteran's acquired psychiatric disability and events 
transpiring during his active service, the Board notes that a 
May 1996 VA examination report contains the following 
statement:

Overall, [the veteran's] presentation 
during the interview suggests a very 
psychologically disabled individual with 
a chronic course that appears to have had 
onset while he was in basic training.

However, the Board notes that the examiner specifically noted 
that no records had been available for review and that "all 
information obtained was provided by the patient during 
interview."  This report, therefore, cannot comprise the 
medical evidence required to establish an etiological 
relationship between the disabilities he diagnosed-anxiety 
disorder, panic disorder without agoraphobia, depressive and 
psychotic disorders-and the veteran's active service.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise"); cf. Id., (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  

The Board also notes that the veteran has submitted written 
statements from his mother, aunt, and brother, and testimony 
from his mother, in addition to his own testimony.  These 
statements and testimony are to the effect that the veteran 
was an average, normal young man without any manifestations 
of a nervous disability or any other psychological symptoms 
before he entered active duty, but that, after his return 
from active service, he began to exhibit different behavior.  
The Board observes that statements made to SSA by the 
veteran's witnesses stand in some contrast to those made to 
VA, in that they do not date the beginning of the veteran's 
symptomatology from his experience in military service, but 
state that he had always had symptoms and difficulties.  
Nonetheless, even accepting the statements at face value and 
assuming, without finding, that the lay statements show that 
the veteran exhibited psychiatric symptoms immediately 
following his discharge from active service to the present, 
thereby establishing continuity of symptomatology, this still 
does not solve the veteran's essential problem, which is that 
he lacks medical evidence establishing a link, or nexus, 
between his current disability and his post-service 
symptomatology.  

Competent medical evidence is still required to etiologically 
relate the veteran's current acquired psychiatric disability 
to his post-service psychiatric symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997) (notwithstanding the 
appellant's showing of post-service continuity of 
symptomatology and "noting" during service with respect to 
both hip and back conditions, medical expertise is required 
to relate the appellant's present arthritis etiologically to 
his post-service symptoms).  Lay statements do not comprise 
the competent medical evidence necessary to establish a nexus 
between the observed manifestations of psychiatric disorder 
that existed after service, and the veteran's currently 
manifested acquired psychiatric disorder, to include 
schizophrenia.  Thus, these lay statements cannot constitute 
the competent medical evidence necessary to establish an 
etiological link between the observed symptomatology 
exhibited after the veteran's discharge from active service 
and his currently diagnosed acquired psychiatric disability, 
to include schizophrenia.

There are no timely submitted medical opinions or medical 
evidence of record that establishes a causal relationship 
between the veteran's currently manifested acquired 
psychiatric disorder, to include schizophrenia, and his 
active service.

The veteran has presented his own statements, and those of 
his witnesses, regarding the cause of his acquired 
psychiatric disorder.  However, the record does not show that 
the veteran or his relatives are medical professionals, with 
the training and expertise to provide clinical findings 
regarding the nature and extent of his acquired psychiatric 
disorder and its etiologic relationship to active service.  
Consequently, these statements are credible concerning the 
veteran's subjective complaints and history, and lay 
observations; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the record does not contain competent medical evidence to 
establish a nexus between a current acquired psychiatric 
disorder and active service, this claim for service 
connection is not well-grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case and subsequent 
statement of the case, which informed the veteran of the 
reasons his claim had been denied.  Also, by this decision, 
the Board informs the veteran of the type of evidence needed 
to make his claim well grounded.

Unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claims well 
grounded.  The May 1997 hearing testimony mentions a referral 
to a psychiatrist by the family's physician approximately 11/2 
months following the veteran's discharge from service, and 
hospitalization at various times.  However, the veteran's 
mother testified that she could not remember the 
psychiatrist's name, and that that the family doctor, 
psychiatrist, and pastor who had counseled her son are 
deceased and their records unavailable; the veteran testified 
that all the records were destroyed when the house was sold.  
The record also indicates that the veteran is receiving 
disability benefits from SSA.  As noted above, however, these 
records have been obtained and forwarded to VA by the 
veteran's representative.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well-grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well-
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -


